Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment
In response to communication with applicant’s correspondent of record, Han Gim, Reg# 62,953, the application has been amended as follows: 
1.   (Currently Amended)    A method for proxying Session Initiation Protocol (SIP) communications in a communication network at a load balancing device, the method comprising:
receiving, by the load balancing device, an outgoing SIP message from a session border controller device, wherein the received outgoing SIP message has a total number of Via headers wherein topmost comprises a received branch tag including first branch tag information; 
selecting, by the load balancing device, a peer device to which the outgoing SIP message should be forwarded; 
maintaining the total number of Via headers in the received outgoing SIP message; 
adding, by the load balancing device to the received outgoing SIP message, second branch tag information comprising an identifier of the session border controller device; and
forwarding, by the load balancing device, the outgoing SIP message to the selected peer device with the received total number of Via headers 
wherein the forwarded outgoing SIP message does not include an additional Via header added by the load balancing device, and
removing, by the load balancing device, the identifier of the session border controller device from second branch tag information of an incoming SIP message when the incoming SIP message is received from the peer device


2.	(Currently Amended)	The method of claim 1, wherein the 

3.	(Cancelled).

4.	(Original)	The method of claim 1, wherein the first branch tag information comprises an RFC 2361 magic cookie.

5.	(Original)	The method of claim 1, wherein the first branch tag information comprises a hash value.

6.	(Original)	The method of claim 1, wherein the first branch tag information comprises an internal uniqueness identifier.

7.	(Original)	The method of claim 1, wherein the first branch tag information comprises a unique incrementing counter value.

8.	(Currently Amended)	The method of claim 1, wherein the identifier indicative 

9.	(Cancelled)

10.	(Cancelled)

11.	(Currently Amended)	The method of claim 1, wherein 
comprises an incoming Via header, the incoming Via header including the first branch tag information and the second branch tag information;
identifying the session border controller device from the second branch tag information; and
forwarding the incoming SIP message to the session border controller device, the forwarded incoming SIP message comprising the incoming Via header as a 

12.	(Original)	The method of claim 11, wherein the load balancing device does not reduce a number of Via headers in the incoming SIP message when forwarding the incoming SIP message to the session border controller device.

13.	(Currently Amended)	A communications system comprising at least one of a processor and memory storing computer-executable instructions that, when executed, configure the communications system to instantiate:
a load balancer device; and
a session border controller device adapted to conduct SIP communication with a peer device via the load balancer device, the load balancer device configured to: 
receive an outgoing SIP message from the session border controller, wherein the received outgoing SIP message has a total number of Via headers wherein topmost comprises a received branch tag including first branch tag information; and
maintain the total number of Via headers in the received outgoing SIP message; 
add, to the received outgoing SIP message, second branch tag information comprising an identifier of the session border controller device; and
forward the outgoing SIP message to the peer device with the received total number of Via headers 
wherein the forwarded outgoing SIP message does not include an additional Via header added by the load balancer device, and
remove the identifier of the session border controller device from second branch tag information of an incoming SIP message when the incoming SIP message is received from the peer device


14.	(Currently Amended)	The system of claim 13, wherein the 



16.	(Currently Amended)	The system of claim 13, wherein the identifier indicative 

17.	(Cancelled)

18.	(Currently Amended)	The system of claim 13, wherein the incoming SIP message comprises an incoming Via header, the incoming Via header including the first branch tag information and the second branch tag information;
wherein the load balancer device is further configured to:

identify[[ing]] the session border controller device from the second branch tag information; and
forward[[ing]] the incoming SIP message to the session border controller device, the forwarded incoming SIP message comprising the incoming Via header as a 

19.	(Previously presented)	The system of claim 18, wherein the load balancing device does not reduce a number of Via headers in the incoming SIP message when forwarding the incoming SIP message to the session border controller device.

20.	(Currently Amended)	A non-transitory computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a load balancer device in a communication network, cause the load balancer device to:
receive an outgoing SIP message from a session border controller device, wherein the received outgoing SIP message has a total number of Via headers wherein topmost comprises a received branch tag including first branch tag information; and
maintain the total number of Via headers in the received outgoing SIP message; 
add, to the received outgoing SIP message, second branch tag information comprising an identifier of the session border controller device; and
total number of Via headers 
wherein the forwarded outgoing SIP message does not include an additional Via header added by the load balancing device, and
remove the identifier of the session border controller device from second branch tag information of an incoming SIP message when the incoming SIP message is received from the peer device

21.	(New)	The non-transitory computer-readable storage medium of claim 20, wherein the topmost Via header, when sent from the session border controller to the load balancing device, includes an IP address of the load balancing device.

22.	(New)	The non-transitory computer-readable storage medium of claim 20, wherein the first branch tag information comprises one or more of an RFC 2361 magic cookie, a hash value, an internal uniqueness identifier, or a unique incrementing counter value.

23.	(New)	The non-transitory computer-readable storage medium of claim 20, wherein the identifier indicative of the session border controller device is an encoded IP address of the session border controller device.

24.	(New)	The non-transitory computer-readable storage medium of claim 20, wherein the incoming SIP message comprises an incoming Via header, the incoming Via header including the first branch tag information and the second branch tag information;
wherein the load balancer device is further configured to:
identify the session border controller device from the second branch tag information; and
forward the incoming SIP message to the session border controller device, the forwarded incoming SIP message comprising the incoming Via header as a topmost Via header when being forwarded and, when being forwarded including the first branch tag information.


Allowable Subject Matter

 	The prior art of record fails to teach or fairly suggest, during communication between a peer device, implementing a load balancer to remove an identifier of a session border controller device from branch tag information of an incoming SIP message, transmit to/from the peer device, when the incoming SIP message is received from the peer device so that the identifier of the session border controller only appears on the network between the load balancer and the session border controllers, which prevents the need for the peer device to update their configuration when directing traffic directly to the load balancer, in the specific manner and combinations recited in claims 1-2, 4-8, 11-16, and 18-24.  
The closest related prior art is cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Bharrat et al (US 10,397,316), which teaches load balancing a plurality of session border controllers for SIP sessions with a plurality of peer devices;
(ii) 	US PG Pub Uzelac et al (US 2013/0286836), which discloses load balancing within a voice over IP network, utilizing a load balancer to transmit calls between a client in an external network and one or more session border controllers;
(iii) 	NPL document "Load Balancing Service" – Ribbon Documentation Center, Ribbon, Sonus Network, 12/15/2017; and
(iv) 	NPL document "Session Border Controllers: Enabling the VOIP Revolution" – Jon Hardwick, Data Connection LTD, 02/2005.

 so that the identifier of the session border controller only appears on the network between the load balancer and the session border controllers, which prevents the need for the peer device to update their configuration when directing traffic directly to the load balancer, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220218